.;. '   -   -·    !al

            AO 2458 (Rev. 02/08/2019) Judgment in a Crimina) Petty Case (Modified)                                                             Pagel of!   I0
                                                UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                              JUDGMENT IN A CRIMINAL CASE
                                            v.                                         (For Offenses Committed On or After November 1, 1987)


                             Juan Carlos Gutierrez-Chaparro                            Case N um ber: 3 19 -m1-
                                                                                                             . 22201

                                                                                       BeniaminP uechmanF
                                                                                       Defendant's Attori   ~y
                                                                                                                           ILE D
            REGISTRATION NO. 8550 3298
                                                                                                                    I
                                                                                                                         MAY 3 1 2019
            THE DEFENDANT:                                                                                      OL~l'il<. W!il l:ll~IF110i' COUMT
                                                                                                             SOUiHl!JiN DISTl'11C1' 01' OAl..lf'Ol'INIA
             0 pleaded guilty to count( s) 1 of Complaint                                                    ~v                              D=~urv

                 D was found guilty to count( s)
                   after a plea of not guilty.
                   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
            Title & Section                   Nature of Offense                                                             Count Number(s)
            8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                   1

                 D The defendant has been found not guilty on count(s) ·
                                                                       -------------------
                 0 Count(s)                                               dismissed on the motion of the United States.
                               -----------------~



                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:

                                           ltl(TIME SERVED                           D __________ days

                 0 Assessment: $10 WAIVED 0 Fine: WAIVED
                 0 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                 the. defendant's possession at the time of arrest upon their deportation or removal.
                 D Court recommends defendant be deported/removed with relative,                                                    charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Friday, May 31, 2019
                                                                                     Date of Imposition of Sentence


            Received             7':£__
                               /I:
                           DUSMC-
                                                                                     :M. icfiae { ]. Seng
                                                                                     HONORABLE MICHAEL J. SENG
                                                                                     UNITED STATES MAGISTRATE JUDGE



            Clerk's Office Copy                                                                                                      3:19-mj-22201
